NETERER, District Judge
(after stating the facts as above).
The right of the plaintiff to file an amended complaint is not challenged, and at the filing of the petition for removal there was not on the face of the amended complaint, or asserted in the petition, diversity of citizenship. It also appears that the gist of the action is conspiracy. It does not arise under the laws or Constitution of the United States, Little York Gold Washing & Water Co. v. Keyes, 96 U. S. 199, 24 L. Ed. 656; or arise out of dispute of parties as to the operation or effect thereof, Blackburn v. Portland Gold-Mining Co., 175 U. S. 571, 575, 20 S. Ct. 222, 44 L. Ed. 276. And the basis of the action must be taken as stated by the complaint. Chappell v. Waterworth, 155 U. S. 102, 15 S. Ct. 34, 39 L. Ed. 85. Nor does the necessity to construe the laws of or Constitution of the United States in determining the issue give the right of removal. Leggett v. Great Northern Ry. Co. et al. (C. C.) 180 F. 314. The issue presented in this motion to remand has been decided by this court in Charroin v. Romort Mfg. Co. (D. C.) 236 F. 1011.
Motion to remand is granted.